Appellant was convicted of selling liquor to a minor, and fined $45.
Appellant complains that the State was permitted to prove by certain witnesses their opinions as to the age of prosecutor, from his appearance, size, etc., and that from his personal appearance they would take him to be from 18 to 20 years of age. This character of evidence has been held to be admissible. Garner v. State, 28 Texas Crim. App., 561; Jones v. State,32 Tex. Crim. 108; Earl v. State, 66 S.W. Rep., 839, 4 Texas Ct. Rep., 337. The court gave a sufficient charge on the statute as to the requirement on the part of the State to prove knowledge *Page 468 
by appellant at the time of the sale of the minority of the prosecutor, and it was not necessary to give the requested charge on this subject. Slaughter v. State (Texas Crim. App.), 21 S.W. Rep., 247. The evidence is amply sufficient to support the finding of the jury. Schirmacher v. State (Texas Crim. App.), 45 S.W. Rep., 802; Wuertemburg v. State (Texas Crim. App.), 51 S.W. Rep., 944; Earl v. State, 66 S.W. Rep., 839, 4 Texas Ct. Rep., 337.
The judgment is affirmed.
Affirmed.